NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-10268

                Plaintiff-Appellee,             D.C. No. 4:15-cr-00931-RCC-
                                                LAB-1
 v.

JOSE ANTONIO GARCIA,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Jose Antonio Garcia appeals from the district court’s judgment and

challenges the 6-month custodial sentence and 3-year term of supervised release

imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garcia contends that the district court procedurally erred by failing to notify

him clearly that it was rejecting the disposition agreement and failing to give him

an opportunity to withdraw his admission to the supervised release violation after

rejecting the agreement. We review for plain error, see United States v. Dallman,

533 F.3d 755, 761 (9th Cir. 2008), and conclude there is none. Garcia does not cite

any authority, other than inapplicable contract principles, to support his

arguments.1 In any event, the record belies Garcia’s contentions. The record

reflects that the district court made clear to Garcia that it had rejected the

disposition agreement. Moreover, the court permitted Garcia to consult with his

attorney following its rejection of the agreement, and Garcia elected to proceed to

sentencing. Finally, Garcia’s contention that the district court breached the

disposition agreement fails because the district court was not a party to the

agreement. See United States v. Lewis, 979 F.2d 1372, 1375 (9th Cir. 1992).

      AFFIRMED.




1
 In response to the government’s argument that Federal Rule of Criminal
Procedure 11 does not apply to supervised release revocation proceedings, Garcia
disclaimed any reliance on that rule.

                                           2                                     19-10268